 


110 HR 2344 IH: Save the Lives of Americans in Close Combat Act of 2007
U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2344 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2007 
Mr. Davis of Kentucky (for himself and Mr. Marshall) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To reiterate the authority of the United States Armed Forces to use riot control agents as a legitimate, legal, and non-lethal alternative to the use of lethal force under the general rules of engagement in effect for contingency operations of the Armed Forces conducted outside of the United States. 
 
 
1.Short titleThis Act may be cited as the Save the Lives of Americans in Close Combat Act of 2007.  
2.Authorized use of riot control agents in United States military operationsIt is the policy of the United States that riot control agents are not chemical weapons, but rather are legitimate, legal, and non-lethal alternatives to the use of lethal force, and members of the United States Armed Forces may use riot control agents under the general rules of engagement in effect for a contingency operation of the Armed Forces conducted outside of the United States.  
 
